Case 1:19-cr-10080-NMG Document 1904 Filed 06/15/21 Page 1of5

United States District Court
District of Massachusetts

 

United States of America,
Vv.

Gregory Colburn, et al.,
Criminal Action No.

Defendants. 19-10080-NMG

A cli neil tin callin illic satin ctl atin otha oth

 

ORDER
GORTON, J.

The government has charged defendants Amy Colburn (“A.
Colburn”), Gregory Colburn (“G. Colburn”) and I-Hsin “Joey” Chen
(“Chen”) (collectively, “the moving defendants”), as well as
multiple other co-defendants, with conspiring with William
“Rick” Singer to have their children fraudulently admitted to
elite universities by, inter alia, cheating on standardized
tests and making payments to corrupt exam proctors (“test

cheating”).

Pending before the Court is a motion of the moving
defendants to transfer their case to the United States District
Court for the Central District of California because California

is 1) defendants’ domicile, 2) where the underlying events
Case 1:19-cr-10080-NMG Document 1904 Filed 06/15/21 Page 2 of 5

allegedly occurred and 3) where the majority of witnesses and
defense counsel are located. For the reasons that follow, that

motion will be denied.

I. Background

The facts of this case have been extensively recited
several times by this Court. See, e. g., Docket Nos. 1169, 1334
and 1373.

In February, 2020, given the large number of defendants,
this Court divided the case into two groups for trial based
principally upon their alleged conduct. The Court set an
October, 2020, trial date for defendants Abdelaziz, Diane and
Todd Blake, Giannulli, Loughlin, Wilson, Zadeh and Zangrillo,
and a January, 2021, trial date for defendants Gregory and Amy
Colburn, Chen, Kimmel, McGlashan and Palatella. Since that
time, the trial dates have been postponed due to COVID-19,
defendants Diane and Todd Blake, Giannulli, Loughlin and
McGlashan have pled guilty and defendant Zangrillo has accepted
a presidential pardon.

Also during that period, defendants moved, inter alia, to
dismiss the indictment for improper venue and to further sever
their trials but the Court denied those motions in July, 2020.
See Docket Nos. 1402 and 1414. In so ruling, this Court

concluded that the Fourth Superseding Indictment alleges a
Case 1:19-cr-10080-NMG Document 1904 Filed 06/15/21 Page 3of5

singular, over-arching scheme which connects the defendants to
the District of Massachusetts and to each other.

In February, 2021, the Court re-consolidated the case for
trial with respect to the remaining eight defendants and
scheduled that trial to begin in September, 2021.

II. Motion to Transfer
A. Legal Standard

A court has discretion in deciding whether to transfer a
criminal case and may do so if transfer would further both
convenience and the interest of justice. See Fed. R. Crim. P.
21: United States v. Acherman, 140 F. Supp. 3d 113, 118 (D.
Mass. 2015). When considering a motion to transfer, a court
should consider 1) the location of the defendants, 2) the
location of prospective witnesses, 3) the location of the
relevant events, 4) the location of key evidence, 5) any
disruption to defendants’ business absent transfer, 6) expense
to the parties, 7) counsel’s location, 8) accessibility of the
trial location, 9) the docket condition of the transferor and
transferee districts and 10) other special factors. Acherman,
140 F. Supp. 3d at 118 (citing Platt v. Minn. Mining & Mfg. Co.,
376 U.S. 240 (1964)). No one factor is dispositive and the
location of a defendant’s home “has no independent
significance”. United States v. Hess, 302 F.R.D. 283, 284 (D.

Mass. 2014).
Case 1:19-cr-10080-NMG Document 1904 Filed 06/15/21 Page 4 of 5

Furthermore, transfer should not be used as a “back door”
to severance. United States v. Noetzel, 124 F.R.D. 518, 520-21
(D. Mass. 1989). Where transfer would necessitate severance,
“the court must also consider the impact upon the Government and
the administration of justice”. Id.

B. Application

Here, the moving defendants have not shown that, at this
late stage, transferring their prosecution to California is
warranted by convenience or the interest of justice. Although
it may be more inconvenient and expensive for the Colburns and
Chen to travel from California to Massachusetts for trial, any
such inconvenience is outweighed by other considerations,
including that 1) the prosecution team is located in the
District of Massachusetts, 2) the trial of the non-moving
defendants will remain in this district, 3) this Session is
already acutely familiar with the facts of this case which has
been pending in this Court for more than two years and 4) any
judge to whom the case is transferred would have to familiarize
him or herself with the action which would waste judicial

resources and cause unnecessary delay. See United States v.

 

Charles, No. 12-cr-00125, 2013 WL 997456, at *9 (D. Me. Mar. 13,
2013) (denying defendant’s motion to transfer, in part, because
the case was ready for trial and “[a]ny transfer at this late

stage in the proceedings will cause unusual delay”); United

-4-
Case 1:19-cr-10080-NMG Document 1904 Filed 06/15/21 Page 5of5

States v. Riley, 296 F.R.D. 272, 278 (S.D.N.¥. 2014) (noting
that a “defendant’s delay in making a Rule 21 motion counsels
against transfer, especially when the trial court considering
the motion is already familiar with the case”).

The moving defendants also raise logistical considerations
in support of their motion, namely, that the Court will be
unable to hold a single, eight-defendant trial in September,
2021. Even if that is true, however, defendants’ argument would
compel only a severance, not a transfer. Because the Court
finds nothing in defendants’ pleading demonstrates that transfer
is in the interest of overall convenience or justice, it will
deny defendants’ motion.

ORDER

For the foregoing reasons, defendants’ motion to transfer

(Docket No. 1867) is DENIED.

So ordered.

V ecthanh 7 Cordon

Nathaniel M. Gorton
United States District Judge

Dated June {5, 2021
